Exhibit 10.5

Execution Form

AMENDMENT TO THE

METROPCS COMMUNICATIONS, INC.

NOTICE OF GRANT OF STOCK OPTION

This Amendment (the “Amendment”) effective as of                     , 2010, is
by and between MetroPCS Communications, Inc., a Delaware corporation (the
“Corporation”), and the undersigned individual (the “Optionee”).

W I T N E S S E T H:

WHEREAS, the Corporation has adopted the Second Amended and Restated 1995 Stock
Option Plan of MetroPCS, Inc., as amended (the “Plan”);

WHEREAS, the Corporation has made one or more awards of options to purchase
common stock of the Corporation, par value $0.0001 per share (the “Stock
Options”), to Grantee under the Plan (“Awards”) subject to certain vesting
restrictions that lapse in installments over time;

WHEREAS, in connection with such Awards, the Corporation and Grantee have
entered into one or more Notices of Grant of Stock Option prior to the Effective
Date hereof (collectively, the “Agreements”).

WHEREAS, the Plan currently provides that such vesting restrictions on the Stock
Options shall lapse in full upon the occurrence of a Corporate Transaction as
defined in the Plan;

WHEREAS, the Board of Directors of the Corporation has the complete and
exclusive power and authority to amend or modify the Plan unless the amendment
or modification materially increases the benefits accruing to Plan participants;

WHEREAS, neither the Plan nor the Agreements prohibit the Corporation from
amending the Agreements with regard to the Change in Control related provisions;

WHEREAS, the Corporation has determined that it would be in the best interest of
the Corporation, its stockholders and the Optionee to amend the Agreements in
order to provide for the immediate and full vesting of the Stock Options upon
certain additional change in control events beyond those currently provided in
the Plan and the Agreements and such change does not materially increase the
benefits accruing to Plan participants;

WHEREAS, the Corporation and the Optionee desire to amend the Agreements to
reflect the amendment described above; and

WHEREAS, the Agreements may be amended by a written agreement executed by a duly
authorized representative of the Corporation and the Optionee.

NOW, THEREFORE, in consideration of the foregoing, the Corporation and the
Optionee, intending to be legally bound, hereby amend the Agreements as follows:

1. Any capitalized term used herein, and not otherwise defined herein, shall
have the meaning set forth in the Agreements or the Plan.



--------------------------------------------------------------------------------

2. The following new section is added to the Agreement at the end thereto:

Corporate Transaction. For purposes of this Agreement a “Corporate Transaction”
shall mean, in addition to the stockholder approved transactions already
included within the definition of a “Corporate Transaction” in the Plan, the
following additional events:

(i) any “person” (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and as modified in Section 13(d) and
14(d) of the Exchange Act) other than (A) the Corporation or any of its
subsidiaries, (B) any employee benefit plan of the Corporation or any of its
subsidiaries, (C) or any Affiliate, (D) a Corporation owned, directly or
indirectly, by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation, or (E) an underwriter
temporarily holding securities pursuant to an offering of such securities (a
“Person”), becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Corporation
representing more than 50% of the shares of voting stock of the Corporation then
outstanding;

(ii) individuals who, as of the effective date of Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the effective date of the Plan whose election by the Board, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an election contest with
respect to the election or removal of directors or other solicitation of proxies
or consents by or on behalf of a person other than the Board; and

(iii) the consummation of a sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets, other than a sale or disposition
if the holders of the voting securities of the Corporation outstanding
immediately prior thereto hold securities immediately thereafter which represent
more than 50% of the combined voting power of the voting securities of the
acquiror, or parent of the acquiror, of such assets.

3. Except as expressly modified herein, the Agreement shall remain unmodified.

(signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
                    , 2010.

 

METROPCS COMMUNICATIONS, INC., a Delaware corporation By:  

 

  J. Braxton Carter   Executive Vice President and Chief Financial Officer

 

OPTIONEE Signature:  

 

Print Name:  

 